                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

In Re:                                       §
                                             §            Case No. 19-10926-tmd
ORLY GENGER,                                 §
                                             §            Chapter 7
         Debtor.                             §

  ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION TO QUASH SUBPOENA

         ON THIS DAY, the Court considered the Chapter 7 Trustee’s Motion to Quash

Subpoena [Dkt. No. __] (the “Motion”), and the Court, being of the opinion that the Motion is

well taken, will hereby approve same. It is, therefore,

         ORDERED, that the Motion to Quash is GRANTED; and

         ORDERED, that the Subpoena is hereby quashed.

                                               ###

Order Prepared by Counsel for Ch. 7 Trustee

Brian T. Cumings
SBN 24082882
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2700
Austin, Texas 78701
512.480.5626
512.536.9926 (Fax)
Email: bcumings@gdhm.com




                                2
                                    3321593.v1
